Case 1:18-cv-00212-RGA-SRF Document 87 Filed 03/27/20 Page 1 of 16 PageID #: 2300




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


   IN RE ADVANCE AUTO PARTS, INC.,                       Case No. 18-CV-212-RGA
   SECURITIES LITIGATION
                                                         CLASS ACTION



                                  STIPULATED PROTECTIVE ORDER

         1.      Purposes and Limitations. Discovery in this action (the “Litigation”) is likely to

  involve production of confidential, proprietary, or private information for which special protection

  may be warranted. Accordingly, the parties hereby stipulate to and ask the Court to enter the

  following Stipulated Protective Order (“Order”). It does not confer blanket protection on all

  disclosures or responses to discovery; the protection it affords from public disclosure and use

  extends only to the categories of information or items that are entitled to confidential treatment

  under the applicable legal principles.

         2.      Electronically Stored Information. The parties will confer and attempt to reach

  an agreement on a proposed form of order to govern the preservation and production of

  electronically stored information (“ESI”), which will be submitted to the Court for approval (“ESI

  Protocol”). The ESI Protocol entered by the Court will govern the preservation and production of

  ESI in this action.

         3.      Access To and Use of Discovery Material. Except as set forth in this Order,

  Discovery Material, as defined in this paragraph, or information derived therefrom, other than

  documents or information already in the public domain, shall be used solely in the Litigation.

  Discovery Material shall not be used for any other purpose, including, without limitation, any

  business or commercial purpose, any other litigation or proceeding, or dissemination to the media,

  without the consent of the producing party or Court order; provided, however, that the foregoing
Case 1:18-cv-00212-RGA-SRF Document 87 Filed 03/27/20 Page 2 of 16 PageID #: 2301




  shall not apply to Discovery Material that is in or becomes part of the public domain other than by

  means of a breach of this Order or any other obligation to maintain the confidentiality of the

  Discovery Material. “Discovery Material” means materials produced, given, or exchanged in the

  Litigation through the discovery process by parties and non-parties (collectively, “Producing

  Parties”) and includes, without limitation, deposition testimony, deposition exhibits, written

  discovery requests, responses to discovery requests, interrogatory responses, admissions,

  affidavits, declarations, information, and documents (as defined by Federal Rule of Civil

  Procedure 34(a), including all “writings,” “recordings,” and “photographs” as those terms are

  defined in Federal Rule of Evidence 1001). Nothing in this Order shall prohibit the disclosure or

  use by a producing party of its own Discovery Material for any purpose. Every person to whom

  Discovery Material is disclosed, summarized, described, characterized, or otherwise

  communicated or made available, in whole or in part, shall be advised that the information is being

  disclosed pursuant to and subject to the terms of this Order and may not be disclosed or used for

  purposes other than those permitted hereunder.

                 a.     “Confidential” Discovery Material. Any Producing Party may designate

  any Discovery Material as “Confidential” under the terms of this Order if such Producing Party in

  good faith believes that such Discovery Material contains non-public, confidential, proprietary, or

  commercially or personally sensitive information that requires the protections provided in this

  Order (“Confidential Discovery Material”).

                 b.     Scope. The protections conferred by this Order cover not only Confidential

  Discovery Material (as defined above), but also any information copied or extracted from

  Confidential Discovery Material; all copies, excerpts, summaries, or compilations of Confidential

  Discovery Material; and any testimony, conversations, or presentations by parties or their counsel



                                                   2
Case 1:18-cv-00212-RGA-SRF Document 87 Filed 03/27/20 Page 3 of 16 PageID #: 2302




  that might reveal Confidential Discovery Material (collectively, “Protected Material”). Discovery

  Material may not be deemed Confidential, regardless of a party’s designation, if such document or

  Discovery Material is in the public domain, provided that such public availability does not result

  from a breach of this Order or any other obligation to maintain the confidentiality of the Discovery

  Material.

         4.      Access to and Use of Protected Material. Confidential Discovery Material may

  be disclosed only to the categories of persons and under the conditions described in this Order.

  Confidential Discovery Material, or information derived therefrom, must be stored and maintained

  by a receiving party at a location and in a secure manner that ensures that access is limited to the

  persons authorized under this Order. No receiving party shall reveal any Confidential Discovery

  Material, or the information contained therein, to anyone not entitled to receive such Confidential

  Discovery Material under the terms of this Order.

                 a.      Disclosure of Confidential Discovery Material. Unless otherwise ordered

  by the Court or permitted in writing by the Producing Party, a receiving party may disclose,

  summarize, describe, characterize, or otherwise communicate or make available any Confidential

  Discovery Material in whole or in part only to the following persons:

                      i. Counsel who represent parties in this Litigation (including in-house

                         counsel), and the partners, associates, paralegals, secretaries, clerical,

                         regular and temporary employees, and service vendors of such counsel

                         (including outside copying and litigation support services) who are assisting

                         with the Litigation for use in accordance with this Order;

                      ii. The officers, directors, general partners, management personnel, and

                         employees (including in-house counsel) of the receiving party to whom



                                                   3
Case 1:18-cv-00212-RGA-SRF Document 87 Filed 03/27/20 Page 4 of 16 PageID #: 2303




                          disclosure is deemed reasonably necessary by counsel for purposes of

                          assisting in prosecution or defense of this Litigation for use in accordance

                          with this Order;

                      iii. Subject to Paragraph 4(b), experts or consultants retained to assist counsel

                          for the parties, and partners, associates, paralegals, secretaries, clerical,

                          regular and temporary employees, and service vendors of such experts or

                          consultants (including outside copying services and outside support

                          services) who are assisting with the Litigation and who have signed the

                          “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                      iv. Subject to Paragraph 4(c), witnesses or deponents, and their counsel, only

                          to the extent necessary to conduct or prepare for depositions or testimony

                          in this Litigation;

                      v. Any person indicated on the face of a document or accompanying covering

                          letter, email, or other communication to be the author, addressee, or an

                          actual or intended recipient of the document, or, in the case of meeting

                          minutes and presentations, an attendee of the meeting;

                      vi. The Court, persons employed by the Court, and court reporters transcribing

                          any hearing, trial, or deposition in this Litigation or any appeal.

                 b.       Use of Protected Material by Retained Experts or Consultants.

  Notwithstanding Paragraph 4(a) above, Confidential Discovery Material may be provided to

  persons listed therein only to the extent necessary for such expert or consultant to prepare a written

  opinion, to prepare to testify, or to assist counsel in this Litigation; provided that such expert or

  consultant (i) is using said Confidential Discovery Material solely in connection with this



                                                     4
Case 1:18-cv-00212-RGA-SRF Document 87 Filed 03/27/20 Page 5 of 16 PageID #: 2304




  Litigation; and (ii) agrees to be bound by the terms of this Order by signing an undertaking in the

  form attached as Exhibit A hereto, agreeing to be bound by the terms and conditions of this Order,

  consenting to the jurisdiction of the Court for the purposes of the enforcement of this Order, and

  agreeing not to disclose or use any Confidential Discovery Material in a manner or for purposes

  other than those permitted hereunder. Counsel for the party showing, providing, or disclosing

  Confidential Discovery Material to any person required to execute an undertaking pursuant to this

  paragraph shall be responsible for obtaining such signed undertaking and retaining an executed

  copy thereof.

                  c.     Use    Of   Protected     Material    By    Witnesses     Or    Deponents.

  Notwithstanding Paragraphs 4(a) and (b) above, Confidential Discovery Material may be provided

  to persons listed therein only to the extent necessary for such witness or deponent to prepare for

  and testify at depositions or trial in this Litigation; provided that such witness or deponent and

  their counsel is using said Confidential Discovery Material solely in connection with this

  Litigation.

                  d.     Filing Protected Material. When any pleading or material of any sort

  (including motions, briefs, letters, affidavits, exhibits, deposition transcripts, or discovery

  responses) that is filed with the Court, provided to the Court, or otherwise made part of the record

  in this Litigation (a “Filing”) that discloses, summarizes, describes, characterizes, or otherwise

  communicates Confidential Discovery Material, the Filing will be filed under seal and

  subsequently redacted. When a party seeks to file materials under seal, the filing must be in

  accordance with CM/ECF procedures, unless otherwise ordered by the Court. Any party who

  objects to the continued restriction on public access to any document filed under seal pursuant to

  this Order shall give written notice of the objection to the Producing Party. To the extent that the



                                                   5
Case 1:18-cv-00212-RGA-SRF Document 87 Filed 03/27/20 Page 6 of 16 PageID #: 2305




  Producing Party seeks to continue the restriction on public access to documents filed with the

  Court, that party shall file, within thirty (30) days of receiving written notice of an objection, an

  application with the Court for a judicial determination as to whether good cause exists for

  continued restricted access to the document.

         5.      Designating Protected Material.

                 a.       Exercise of Restraint and Care in Designating Material for Protection.

  Each Producing Party that designates information or items for protection under this Order must

  take care to limit any such designation to specific material that qualifies under the appropriate

  standards. Mass, indiscriminate, or routinized designations are prohibited. If it comes to a

  Producing Party’s attention that information or items that it designated for protection do not qualify

  for protection, the Producing Party must promptly notify all other parties that it is withdrawing the

  mistaken designation.

                 b.       Manner and Timing of Designations. Except as otherwise provided in this

  Order, or as otherwise stipulated or ordered, disclosure of Discovery Material that qualifies for

  protection under this Order must be clearly so designated before or when the material is disclosed

  or produced.

                      i. Information in documentary form (e.g., paper or electronic documents and

                          deposition exhibits, but excluding transcripts of depositions or other pretrial

                          or trial proceedings). The Producing Party must affix the words

                          “CONFIDENTIAL” to each page that contains Confidential Discovery

                          Material, as appropriate. In the case of electronic documents produced

                          natively, “CONFIDENTIAL” will be included in the name of the native file




                                                    6
Case 1:18-cv-00212-RGA-SRF Document 87 Filed 03/27/20 Page 7 of 16 PageID #: 2306




                         or directory name, or by affixing the legend “CONFIDENTIAL” to the

                         media containing the Confidential Discovery Material.

                     ii. Testimony given in deposition or in other pre-trial or trial proceedings. In

                         the case of depositions or other pre-trial testimony, (1) by statement on the

                         record, by counsel, at the time of such disclosure or before the conclusion

                         of the deposition or testimony; or (2) by written notice, sent to all Parties

                         within 30 days of the receipt of the final transcript; provided that only those

                         portions of the transcript, or exhibits thereto, designated as Confidential

                         Discovery Material shall be deemed Confidential Discovery Material.

                         Unless those attending a deposition, hearing, or other proceeding agree at

                         its conclusion that it shall be treated as non-confidential, and unless

                         otherwise designated on the record, the testimony shall be treated as

                         Confidential Discovery Material in its entirety until the expiration of the 30-

                         day period. The Parties may modify this procedure for any particular

                         deposition or other pre-trial testimony, through agreement on the record at

                         such deposition or testimony, without further order of the Court.

                     iii. Other tangible items. The Producing Party must affix in a prominent place

                         on the exterior of the container or containers in which the information or

                         item is stored the words “CONFIDENTIAL.” If only a portion or portions

                         of the information or item warrant protection, the Producing Party, to the

                         extent practicable, shall identify the protected portion(s).

                c.       Inadvertent Failures to Designate. If corrected, an inadvertent failure to

  designate qualified information or items does not, standing alone, waive the Producing Party’s



                                                    7
Case 1:18-cv-00212-RGA-SRF Document 87 Filed 03/27/20 Page 8 of 16 PageID #: 2307




  right to secure protection under this Order for such material. Upon correction of a designation, the

  receiving party must make reasonable efforts to ensure that the material is treated in accordance

  with the provisions of this agreement.

         6.      Testimony Regarding Confidential Discovery Materials. To the extent that

  testimony is sought concerning Confidential Discovery Material during any deposition or in any

  other pretrial venue, any party may exclude any person from the deposition or other venue during

  such testimony if the Confidential Discovery Material may not be disclosed to such person under

  the terms of this Order.

         7.      Challenging Confidentiality Designations.

                 a.      Timing of Challenges. Any party or non-party may challenge a designation

  of confidentiality at any time. Unless a prompt challenge to a Producing Party’s confidentiality

  designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

  burdens, or a significant disruption or delay of the Litigation, a party does not waive its right to

  challenge a confidentiality designation by electing not to mount a challenge promptly after the

  original designation is disclosed.

                 b.      Meet and Confer. The parties must make every attempt to resolve any

  dispute regarding confidentiality designations without Court involvement. Any motion regarding

  confidentiality designations or for a protective order must include a certification, in the motion or

  in a declaration or affidavit, that the movant has engaged in a good faith meet and confer

  conference with other affected parties in an effort to resolve the dispute without court action. The

  certification must list the date, manner, and participants to the conference. A good faith effort to

  confer requires a face-to-face meeting or a telephone conference.




                                                   8
Case 1:18-cv-00212-RGA-SRF Document 87 Filed 03/27/20 Page 9 of 16 PageID #: 2308




                 c.      Judicial Intervention. If the parties cannot resolve a challenge without

  Court intervention, the Producing Party may file and serve a motion in the manner provided by the

  Scheduling Order to retain confidentiality. The burden of persuasion in any such motion shall be

  on the Producing Party. All parties shall continue to maintain the material in question as designated

  until the court rules on the challenge.

         8.      Protected Material Subpoenaed Or Ordered Produced in Other Litigation. If

  a receiving party is served with a subpoena, compulsory process, or a court order issued in other

  litigation that compels disclosure of any information or items designated in this action as

  Confidential Discovery Material, that party must (a) promptly notify the Producing Party in writing

  and include a copy of the subpoena or court order; (b) promptly notify in writing the party who

  caused the subpoena or order to issue in the other litigation that some or all of the material covered

  by the subpoena or order is subject to this Order (such notification shall include a copy of this

  Order); and (c) cooperate with respect to all reasonable procedures sought to be pursued by the

  Producing Party whose Confidential Discovery Material may be affected.

         9.      Unauthorized Disclosure of Protected Material. If a receiving party learns that,

  by inadvertence or otherwise, it has disclosed Confidential Discovery Material to any person or in

  any circumstance not authorized under this agreement, or if any information comes to the receiving

  party’s attention that may indicate there was or is likely to be a loss of confidentiality of any

  Protected Material, the receiving party must immediately (a) notify in writing the designating party

  of all pertinent facts relating to the unauthorized disclosures, including, if known, the name,

  address, and employer of each person to whom the disclosure was made; (b) use its best efforts to

  retrieve all unauthorized copies of the Protected Material; (c) inform the person or persons to

  whom unauthorized disclosures were made of all the terms of this Order; (d) request that such



                                                    9
Case 1:18-cv-00212-RGA-SRF Document 87 Filed 03/27/20 Page 10 of 16 PageID #: 2309




  person or persons execute the “Acknowledgment and Agreement to Be Bound” that is attached

  hereto as Exhibit A; and (e) make reasonable efforts to prevent disclosure of Confidential

  Discovery Material by each unauthorized person who received the information.

         10.     Inadvertent Production of Privileged or Otherwise Protected Material. When

  a Producing Party gives notice to receiving parties that certain inadvertently produced material is

  subject to a claim of privilege or other protection, the obligations of the receiving parties are those

  set forth in Fed. R. Civ. Pr. (“Rule”) 26(b)(5)(B). Pursuant to Fed. R. Evid. 502(b), the inadvertent

  disclosure of any ESI or document (“Privileged Information”) will not waive the attorney work

  product protection or the attorney-client privilege for either the Privileged Information or for the

  subject matter of the Privileged Information in this or any other action.

                 a.      Inadvertent Production Claim. A Producing Party must promptly notify

  the party receiving the Privileged Information, in writing, that it has inadvertently disclosed that

  Privileged Information (an “Inadvertent Production Claim”). Within five (5) business days of

  the Inadvertent Production Claim, the Producing Party must provide a detailed privilege log

  that sets forth the information required under Rule 26, including a description of the nature

  of the privilege, to enable the receiving party to assess the Producing Party’s claim of

  privilege.

                 b.      Effect of Inadvertent Production Claim. Upon receipt of an Inadvertent

  Production Claim, the receiving party must (i) refrain from any further review, examination,

  dissemination, use, or disclosure of the claimed Privileged Information; (ii) if requested, certify to

  the Producing Party that it will promptly make good-faith efforts to identify and return, sequester

  or destroy the claimed Privileged Information and any reasonably accessible copies it has

  (including summaries and excerpts).



                                                    10
Case 1:18-cv-00212-RGA-SRF Document 87 Filed 03/27/20 Page 11 of 16 PageID #: 2310




                 c.      Contesting Inadvertent Production Claim. If the receiving party contests

  the claim of attorney-client privilege or work product protection, the receiving party must—within

  seven (7) business days of receipt of the Inadvertent Production Claim—implement the Court’s

  procedures for a discovery conference and pursuant to those procedures, move the Court, under

  seal, for an Order compelling disclosure of the information claimed as unprotected. While such

  motion is pending, however, the Discovery Material in question shall be treated as Privileged

  Information as set forth in Paragraph 10(b), and, except as provided in Fed. R. Evid. 502(b), such

  motion may not assert as a ground for entering such an order the fact or circumstance of the

  inadvertent production; nor shall such motion include, describe, reference, or otherwise disclose,

  as an attachment, exhibit, or otherwise, the Privileged Information (or any portion thereof) that is

  the subject of such motion.

         11.     Additional Parties. Except as otherwise provided in this Order, in the event

  additional parties join or are joined in this Litigation, they shall not have access to Confidential

  Discovery Material until the newly joined party by its counsel has executed and filed with the

  Court its agreement to be fully bound by this Order.

         12.     Non-Parties. The parties agree that the production of any Discovery Material by

  any non-party shall be subject to and governed by the terms of this Order. Any party issuing a

  subpoena to a non-party shall enclose a copy of this Order and may notify the non-party that the

  protections of this Order are available to such non-party.

         13.     Non-Termination and Return of Documents. Within 60 days after the

  termination of the Litigation, including all appeals, each receiving party must return all

  Confidential Discovery Material to the Producing Party, including all copies, extracts and

  summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.



                                                  11
Case 1:18-cv-00212-RGA-SRF Document 87 Filed 03/27/20 Page 12 of 16 PageID #: 2311




  Notwithstanding this provision, counsel are entitled to retain archival copies of all documents filed

  with the Court, trial, deposition, and hearing transcripts, correspondence, deposition and trial

  exhibits, expert reports, attorney work product, and consultant and expert work product, even if

  such materials contain Confidential Discovery Material. Each party agrees to be bound by the

  terms of this Order as of the date it is executed below, even if prior to entry of the Order by the

  Court. The confidentiality obligations imposed by this Order shall remain in effect until a

  designating party agrees otherwise in writing or a court orders otherwise.

         14.     Other Proceedings. By entering this Order and limiting the disclosure of

  information in this case, the Court does not intend to preclude another court from finding that

  information may be relevant and subject to disclosure in another case. Any person or party subject

  to this Order who becomes subject to a motion to disclose another party’s information designated

  as Confidential pursuant to this Order shall promptly provide that party written notice of the motion

  identifying the Confidential Discovery Material sought and enclosing a copy of the motion, so that

  the party may have an opportunity to appear and be heard on whether that information should be

  disclosed. The receiving party must object to the production of the Confidential Discovery

  Material on the grounds of the existence of this Order, if the Producing Party timely so requests.

  Nothing herein shall be construed as requiring the receiving party or anyone else covered by this

  Order to litigate such motion, beyond lodging its objection as set forth above, or challenge or

  appeal any order requiring production of Confidential Discovery Material covered by this Order,

  or to subject itself to any penalties for noncompliance with any legal process or order, or to seek

  any relief from this Court or any other court. Compliance by the receiving party with any order

  directing production pursuant to a Demand of any Confidential Discovery Material will not

  constitute a violation of this Order.



                                                   12
Case 1:18-cv-00212-RGA-SRF Document 87 Filed 03/27/20 Page 13 of 16 PageID #: 2312




          15.     Effect of this Order. Entering into this Order, or agreeing to and/or producing or

  receiving Discovery Material or otherwise complying with the terms of this Order, shall not:

                  a.       Prejudice in any way the rights of any party to (i) seek production of

  documents or information it considers subject to discovery, or (ii) object to the production of

  documents or information it considers not subject to discovery;

                  b.       Operate as an admission by any party that any particular Discovery Material

  constitutes Confidential Discovery Material or contains or reflects trade secrets or any other type

  of confidential information;

                  c.       Prejudice in any way the rights of any party to (i) petition the Court for a

  further protective order relating to any purportedly Confidential Discovery Material, or (ii) seek a

  determination by the Court whether any Discovery Material or Confidential Discovery Material

  should be subject to the terms of this Order;

                  d.       Prevent any party from agreeing in writing to alter or waive the provisions

  or protections provided herein with respect to any particular Discovery Material;

                  e.       Prejudice in any way the rights of any party to object to the relevance,

  authenticity, use, or admissibility into evidence of any document, testimony, or other evidence

  subject to this Order;

                  f.       Preclude any party from objecting to discovery that it believes to be

  otherwise improper; or

                  g.       Operate as a waiver of any attorney-client, work product, business strategy,

  trade secret, or other privilege.




                                                    13
Case 1:18-cv-00212-RGA-SRF Document 87 Filed 03/27/20 Page 14 of 16 PageID #: 2313




   Dated: March 25, 2020                              Dated: March 25, 2020

   /s/ P. Bradford deLeeuw                            /s/ Samuel A. Nolen
   P. Bradford deLeeuw (#3569)                        Samuel A. Nolen (#971)
   DELEEUW LAW LLC                                    Katharine L. Mowery (#5629)
   1301 Walnut Green Road                             RICHARDS, LAYTON & FINGER, P.A.
   Wilmington, DE 19807                               One Rodney Square
   Telephone: (302) 274-2180                          920 N. King Street
   Facsimile: (302) 351-6905                          Wilmington, Delaware 19801
   Email: brad@deleeuwlaw.com                         (302) 651-7700
                                                      nolen@rlf.com
   Liaison Counsel                                    mowery@rlf.com

   /s/ Sharan Nirmul                                  Of Counsel:
   Sharan Nirmul (#4589)
   Matthew L. Mustokoff                               /s/ Douglas P. Baumstein
   Eric K. Gerard                                     Douglas P. Baumstein
   Jonathan F. Neumann                                Susan L. Grace
   KESSLER TOPAZ MELTZER                              WHITE & CASE, LLP
   & CHECK, LLP                                       1221 Avenue of the Americas
   280 King of Prussia Road                           New York, New York 10020
   Radnor, Pennsylvania 19087                         (212) 819-8200
   (610) 667-7706                                     dbaumstein@whitecase.com
   snirmul@ktmc.com                                   susan.grace@whitecase.com
   mmustokoff@ktmc.com
   egerard@ktmc.com                                   Counsel for Defendants Advance Auto Parts,
   jneumann@ktmc.com                                  Inc., Thomas R. Greco, and Thomas Okray

   Counsel for Lead Plaintiff the Public
   Employees’ Retirement System of Mississippi
   and Lead Counsel for the Class




  IT IS SO ORDERED this 27 day of March, 2020.

                                                       /s/ Richard G. Andrews
                                                       _______________________________
                                                       United States District Judge




                                                 14
Case 1:18-cv-00212-RGA-SRF Document 87 Filed 03/27/20 Page 15 of 16 PageID #: 2314




                                            EXHIBIT A:

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


   IN RE ADVANCE AUTO PARTS, INC.,                       Case No. 18-CV-212-RGA
   SECURITIES LITIGATION
                                                         CLASS ACTION



                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND


         I, ____________________________________________ [print or type full name], of

  ____________________________________________________ [print or type full address],

  declare under penalty of perjury that I have read in its entirety and understand the Stipulated

  Protective Order (“Order”) that was issued by the United States District Court for the District of

  Delaware in the case of In re Advance Auto Parts, Inc., Securities Litigation, Case No. 1:18-cv-

  212-RGA. I understand the terms and agree to comply with and to be bound by all the terms of

  this Order and I understand and acknowledge that failure to so comply could expose me to

  sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in

  any manner any information or item that is subject to this Order to any person or entity except in

  strict compliance with the provisions of this Order. I further agree not to disclose or use any

  Confidential Discovery Material (as defined in the Order) for purposes other than those permitted

  under the Order.

         I further agree to submit to the jurisdiction of the United States District Court for the

  District of Delaware for the purpose of enforcing the terms of this Order, even if such enforcement

  proceedings occur after termination of this action.




                                                  15
Case 1:18-cv-00212-RGA-SRF Document 87 Filed 03/27/20 Page 16 of 16 PageID #: 2315




  Date:                                    ______________________________________


  City and State where sworn and signed:   ______________________________________


  Printed name:                            ______________________________________


  Affiliation:                             ______________________________________



  Signature:                               ______________________________________




                                             16
